NUMBER 13-03-00267-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



CITGO REFINING AND MARKETING, INC. 
AND CITGO PETROLEUM CORPORATION, 	Appellants,

v.


AMELIA GARZA, ET AL.,	Appellees.
 

On appeal from the 28th District Court 
of Nueces County, Texas.



MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Yañez and Benavides (1)

Memorandum Opinion Per Curiam

 Appellants and appellees have filed a joint motion to dismiss this appeal.  On March
23, 2006, this Court issued an opinion reversing the trial court's judgment and remanding
the case for further proceedings.  See Citgo Ref. & Mktg. v. Garza, 187 S.W.3d 45, 65-66
(Tex. App.-Corpus Christi 2006, pet. dism'd).  The parties subsequently filed cross-petitions for review with the Texas Supreme Court, which were ultimately abated and
dismissed because the parties negotiated and secured a settlement.  
	Because of the parties' settlement of this case, appellants and appellees request
that the Court now dismiss this appeal and issue mandate accordingly.
	The Court, having considered the documents on file and the joint motion to dismiss
the appeal, is of the opinion that the motion should be granted.  See Tex. R. App. P.
42.1(a).  The joint motion to dismiss is granted, and the appeal is hereby DISMISSED. 
Pursuant to the agreement of the parties, costs will be taxed against the party incurring
same.  See id. 42.1(d) ("Absent agreement of the parties, the court will tax costs against
the appellant.").  Our mandate will issue forthwith reflecting the dismissal of the appeal as
stated herein.  Pursuant to Rule 42.1(c), our opinion previously issued on March 23, 2006,
is not withdrawn.  See id. 42.1(c).
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 14th day of August, 2008. 




 



1.  This matter was originally assigned to a panel consisting of Justices Hinojosa, Yañez, and Castillo. 
The Honorable Federico Hinojosa and the Honorable Errlinda Castillo, former Justices of this Court, did not
participate in this memorandum opinion because their terms of office expired on December 31, 2006.